Citation Nr: 0300186	
Decision Date: 01/06/03    Archive Date: 01/15/03

DOCKET NO.  96-18 140A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for service-
connected right knee disability, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating for service-
connected left knee disability, currently evaluated as 10 
percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran.


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1986 to 
July 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision in 
which the RO denied an increased rating for a service-
connected bilateral knee disability, with each knee 
evaluated as 10 percent disabling.  The veteran filed a 
notice of disagreement in August 1995, and a statement of 
the case (SOC) was issued in March 1996.  The veteran 
submitted a substantive appeal in May 1996, and requested 
a Board hearing.

In August 1998, a hearing was held in Columbia, South 
Carolina, before Iris S. Sherman, who is a member of the 
Board rendering the final determination in this claim and 
who was designated by the Chairman of the Board to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102 (West 1991 & 
Supp. 2002).  By decision of July 1999, the Board remanded 
the case to the RO for readjudication consistent with 
cited court precedent and regulatory criteria, and for 
further evidentiary development.  Per Board remand 
instruction, the RO issued a supplemental SOC in October 
2000, and the case was subsequently returned to the Board.


FINDINGS OF FACT

1.  The veteran was notified of the information and 
evidence she needed to submit to substantiate the claims 
on appeal, the information she was expected to identify or 
submit, and evidence VA would attempt to retrieve on her 
behalf.

2.  The RO has evaluated each service connected knee as 10 
percent disabling under the criteria pertaining to other 
impairment of the knee, Diagnostic Code 5257.

3.  The veteran's service-connected right knee disability 
is manifested by loss of range of motion, albeit 
noncompensable under the criteria pertaining to loss of 
range of motion; degenerative arthritic changes; no 
subluxation or lateral instability; and no quantifiable 
functional limitations.

4.  The veteran's service-connected left knee disability 
is manifested by noncompensable loss of range of motion, 
albeit noncompensable under the criteria pertaining to 
loss of range of motion; degenerative arthritic changes; 
no subluxation or lateral instability; and no quantifiable 
functional limitations.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess 
of 10 percent for service-connected right knee disability 
under Diagnostic Code 5257 have not been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 1991 & West 
Supp. 2002); 38 C.F.R. §§ 4.14, 4.20, 4.40, 4.45, 4.71a, 
Diagnostic Code (DCs) 5003, 5010, 5256-5261 (2002).

2.  The criteria for the assignment of a rating in excess 
of 10 percent for service-connected left knee disability 
under Diagnostic Code 5257 have not been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 1991 & West 
Supp. 2002); 38 C.F.R. §§ 4.14, 4.20, 4.40, 4.45, 4.71a, 
Diagnostic Code (DCs) 5256-5261 (2002).

3.  The criteria for a 10 percent rating for each knee 
under Diagnostic Code 5010-5003 are met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 1991 & West 
Supp. 2002); 38 C.F.R. §§ 3.102, 4.14, 4.20, 4.40, 4.45, 
4.71a, Diagnostic Code (DCs) 5003, 5010 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Historically, in August 1988, the RO granted service 
connection for the veteran's bilateral knee disability, 
awarding a 10 percent evaluation for each knee.  Later, in 
March 1994, the veteran raised the issue of her bilateral 
knee disability for purposes of an increased rating.  

The RO subsequently provided a VA examination in September 
1994.  On VA orthopedic examination, the veteran 
complained of swelling, pain, and occasional buckling of 
the knees.  The VA examiner observed pain on patella 
compression and fear of luxation of the patellae.  No 
swelling, deformity, or other impairment of the knees was 
observed.  The veteran demonstrated right-knee flexion to 
110 degrees, extension to 0 degrees; and left-knee flexion 
to 110 degrees, extension to 0 degrees.  X-ray examination 
of the knees revealed supra-patella effusion of the left 
knee; the right knee was negative.  The VA examiner 
diagnosed bilateral chondromalacia patellae, and patellae 
femoral syndrome.  

In December 1994, the RO denied increased ratings for the 
veteran's service-connected bilateral knee disability.  
The veteran appealed the RO determination, contending that 
her bilateral knee pain had worsened.

An additional VA orthopedic examination was provided in 
September 1996.  The veteran reported experiencing pain on 
physical exertion and prolonged sitting.  The VA examiner 
observed no swelling, warmth, tenderness, crepitance or 
effusion of the left knee.  There was no joint line 
tenderness.  The veteran's left knee was stable times 
four.  Left-knee range of motion was 0 degrees extension 
and 122 degrees flexion.  The veteran's right knee was 
mildly warm with mild crepitance, and showed no swelling, 
tenderness, or effusion.  It was stable times four.  There 
was no joint line tenderness.  She demonstrated right-knee 
extension to 0 degrees, and flexion to 125 degrees.  The 
diagnoses included normal examination of left knee and 
mild degenerative joint disease of the right knee.  
Included with the outpatient treatment records was a 
signed copy of this examination report with annotations 
that x-rays of the knees were normal.  

The RO obtained outpatient treatment records from the East 
Orange VA Medical Center (VAMC), dated September 1988 to 
June 1998.  In relevant part, the records included the 
results of a November 1997 x-ray examination of the 
veteran's knees, indicating mild joint space narrowing in 
the medial compartment of both knees.  No acute or bony 
abnormalities were identified.  On clinical examination, 
the veteran's knees demonstrated full range of motion.  

A Board hearing was held in August 1998.  The veteran 
testified that she had received only VA medical treatment 
(and no private medical treatment) for her service-
connected bilateral knee disability.  The veteran also 
testified that her right knee pain was worse than her left 
knee pain, and she experienced pain throughout the day.  
She testified that she experienced occasional swelling, 
"giving out," locking, and instability.  

By Board decision of July 1999, the veteran's appeal was 
remanded for further development.  Specifically, the RO 
was directed to provide an additional VA examination 
pursuant to the holding of Deluca v. Brown, 8 Vet. App. 
202 (1995).  

A VA orthopedic examination was provided in August 2000.  
The VA examiner indicated a review of the claims folder, 
and addressed the questions posed by the prior July 1999 
Board decision.  The VA examiner observed range of motion 
of the right and left knees from 5 degrees extension to 
130 degrees flexion.  He could not find instability in 
either knee.  The VA examiner explained that flexion 
limitation was secondary to soft tissue.  In addressing 
the functional impairment, the VA examiner indicated that 
to provide determinations in terms of degrees of range of 
motion loss would be speculative.  He stated that the 
veteran did experience excess fatigability and 
incoordination in the right knee as compared to the left 
knee, but he could not express the impairment in terms of 
degree of additional range of motion loss.  In addition, 
the VA examiner opined that the veteran's bilateral knee 
pain significantly limited her functional ability.  
However, he could not quantify such limitation in degrees 
of range of motion.  An x-ray of the right knee revealed 
very mild medial joint space narrowing.  An x-ray of the 
left knee revealed no significant arthritic change, joint 
space narrowing or malalignment.

In August 2001, the RO issued a letter informing the 
veteran of VA's obligations pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA).  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (current version at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West Supp. 2002)).  The veteran was notified 
of VA's duty to assist her in obtaining evidence.  The 
letter described the information the veteran was expected 
to identify or submit.  Furthermore, the RO notified the 
veteran of the types of evidence it would attempt to 
retrieve on her behalf.

II.  Analysis

A.  Duties to Notify and Assist

During the pendency of this appeal, section 5103, chapter 
38 of the United States Code, was revised to impose on VA, 
upon receipt of a complete or substantially complete 
application, a duty to notify the veteran of any 
information, and any medical or lay evidence, not already 
submitted that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West Supp. 2002).  As part of that 
notice, VA must indicate which portion of information and 
evidence, if any, is to be provided by the veteran and 
which portion, if any, VA will attempt to obtain on the 
veteran's behalf.  Id.; see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a), 38 C.F.R. § 3.159).  The new law 
instructs that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence necessary to substantiate 
his claim, and provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A (a)(1), (d); 38 C.F.R. §§ 3.102, 
3.159, 3.326.  However, VA is not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d)(2).

The Board finds that the RO substantially fulfilled the 
duties to notify and assist.  38 U.S.C.A. §§ 5103(a), 
5103A; 38 C.F.R. § 3.159(b)(1), (c)(3).  Notably, the 
veteran underwent a comprehensive VA examination in August 
2000 pursuant to Board remand.  By letter of August 2001, 
the RO specifically notified the veteran of the evidence 
necessary to substantiate the claim.  Furthermore, the 
August 2001 letter notified the veteran of the portion of 
information and evidence that was to be provided by her 
and that portion the RO would attempt to obtain on her 
behalf.  The veteran did not respond, thereby failing to 
submit or identify any relevant evidence that would allow 
further development of the claim.  

B.  Evaluation of Right Knee and Left Knee Disabilities

For the purposes of determining that an increased rating 
is warranted, the primary focus is upon the current 
severity of the disability, as reflected by the most 
current evidence of record.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994).  In this regard, the Board observes 
that the record satisfactorily reveals the current state 
of the veteran's service-connected bilateral knee 
disability.  

Disability rating assignments are based on the average 
impairment of earning capacity from specific types of 
diseases and injuries, as enumerated in VA's Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Ch.1, Part 4, Subpart B (2002).  Specified 
diseases and injuries are identified by separate, 
numerical diagnostic codes, subdivided by percentages of 
disability.  Id.  Where there is a question as to which of 
two percentage-evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
See 38 C.F.R. § 4.7.  Otherwise, the lower rating will be 
assigned.  Id.  When an unlisted condition is encountered, 
it will be permissible to rate under a closely related 
disease or injury in which the functions affected, 
anatomical localization, and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  The evaluation of the same 
disability or the same manifestations of disability under 
multiple diagnoses (i.e., pyramiding) is to be avoided.  
38 C.F.R. § 4.14.

The veteran and her representative contend that her 
service-connected bilateral knee disability is more 
disabling than currently evaluated and warrants a higher 
rating.  As the veteran and her representative have 
expressed general disagreement with the assignment of the 
rating, the Board construes the appeal as one for the 
maximum benefits allowable by the rating criteria.  See AB 
v. Brown, 6 Vet. App. 35 (1993).

The Board notes that the veteran alleges debilitating 
right-knee and left-knee discomfort.  Therefore, in 
consideration of any functional loss due to pain and 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of the joints, the 
Board observes the provisions of 38 C.F.R. §§ 4.40, 4.45, 
respectively.  38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); VAOPGCPREC 
9-98 (August 14, 1998) (holding section 38 C.F.R. § 4.40, 
4.45 applicable when evaluating arthritis under 38 C.F.R. 
§ 4.71a, Diagnostic Codes (DCs) 5003, 5010, and semilunar 
cartilage removal, DC 5259); VAOPGCPREC 36-97 (December 
12, 1997) (construing 38 C.F.R. §§ 4.40 and 4.45 as 
applicable to diagnostic codes implicitly involving loss 
of range of motion, i.e., DC 5293 pertaining to 
intervertebral disc syndrome).  However, if the maximum 
schedular rating is in effect for loss of motion of a 
joint, and the disability does not meet the criteria for a 
higher evaluation under any other applicable DC (after all 
other potential DCs have been considered), further 
consideration of functional loss may not be required.  
Johnston v. Brown, 10 Vet. App. 80 (1997).

Generally, the evaluation of the same disability or the 
same manifestations of disability under multiple diagnoses 
(i.e., pyramiding) is to be avoided.  38 C.F.R. § 4.14.  
However, where there is competent evidence of arthritis 
and instability of the knee, separate ratings may be 
assigned for both limitation of motion of the knee and 
instability of the knee without violating the prohibition 
against pyramiding.  VAOPGCPREC 23-97 (July 1, 1997) 
(holding that arthritis and instability of the knee may be 
rated separately under 38 C.F.R. § 4.71a, DCs 5003-10, 
5257).  

The RO rated the veteran's service-connected right knee 
and left knee disabilities as 10 percent disabling under 
the criteria of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5257, as follows:

5257  Knee, other impairment of:
Recurrent subluxation or lateral instability:
Severe                                                      
30
Moderate                                                  
20
Slight                                                       
10

38 C.F.R. § 4.71a, DC 5257.  (Subluxation is an incomplete 
or partial dislocation.  Dorland's Illustrated Medical 
Dictionary at 1719.).

The Board has reviewed several diagnostic codes 
representing closely related diseases or injuries of the 
knee that provide for ratings (or combined ratings) in 
excess of 10 percent.  Under 38 C.F.R. § 4.71a, DC 5256, 
pertaining to ankylosis of the knee, disorders are rated 
as follows:

5256  Knee, ankylosis of:
Extremely unfavorable, in flexion at an angle 
of 45 deg. or
more                                                                                    
60
In flexion between 20 deg. and 45 deg                               
50
In flexion between 10 deg. and 20 deg                               
40
Favorable angle in full extension, or in slight 
flexion
between 0 deg. and 10 deg                                                 
30

38 C.F.R. § 4.71a, DC 5256.  (Ankylosis is the immobility 
and consolidation of a joint due to disease, injury, or 
surgical procedure.  Dorland's Illustrated Medical 
Dictionary at 91.).


The additional rating criteria for limitation of motion of 
the leg are as follows:

5260  Leg, limitation of flexion of:
Flexion limited to 15 
deg.....................................30
Flexion limited to 30 
deg.....................................20
Flexion limited to 45 
deg.....................................10
Flexion limited to 60 
deg......................................0

5261  Leg, limitation of extension of:
Extension limited to 45 
deg...................................50
Extension limited to 30 
deg...................................40
Extension limited to 20 
deg...................................30
Extension limited to 15 
deg...................................20
Extension limited to 10 
deg...................................10
Extension limited to 5 
deg......................................0

38 C.F.R. § 4.71a, DC 5260, 5261.

The following codes are also available for rating knee 
disabilities:

Cartilage, semilunar, dislocated, with frequent 
episodes 
of "locking," pain, and effusion into the joint                 
20

38 C.F.R. § 4.71a, DC 5258.

Cartilage, semilunar, removal of, symptomatic                     
10

38 C.F.R. § 4.71a, DC 5259.

The Board finds that a higher rating is not available 
under the diagnostic code used by the RO in evaluating the 
veteran's bilateral knee disability, i.e., 38 C.F.R. 
§ 4.71, DC 5257 (pertaining to recurrent subluxation or 
lateral instability).  In September 1996 and August 2000 
VA examinations, the absence of instability of both knees 
was noted.  Furthermore, based on the evidence of record, 
the veteran does not have the requisite right leg or left 
leg limitation of flexion or extension (even considering 
functional loss) to warrant a higher rating.  38 C.F.R. 
§ 4.71a, DCs 5260, 5261.  The veteran's worst extension 
performance of record (i.e., 5 degrees extension of right 
and left legs) would be deemed noncompensable under 
current regulatory criteria.  Her worst flexion 
performance of record (i.e., right-leg and left-leg 
flexion to 110 degrees) would also be deemed 
noncompensable under current regulatory criteria.  There 
is no contrary evidence of record.  As any functional 
impairment was determined to be unquantifiable, the Board 
relies on the veteran's worst range of motion of record in 
determining that the veteran's right leg and left leg 
limitation of flexion and extension fails to meet the 
criteria for a higher rating.  38 C.F.R. § 4.71a, DCs 
5260, 5261.  

While DC 5256 provides for a rating in excess of 10 
percent, application of this code is inappropriate as the 
veteran has not been diagnosed with ankylosis of the right 
knee or left knee.  Furthermore, the veteran may not be 
rated by analogy to this code as she does not suffer 
functional immobility of either knee.  Likewise, DCs 5258 
and 5259 are inapplicable, as the clinical evidence does 
not show that cartilage has been removed or dislocated, 
nor does the veteran's right knee disability or left knee 
disability manifest functionally equivalent 
symptomatology.

Consideration has also been given to whether a separate 
rating may be assigned to the right knee and left knee for 
any clinical evidence of arthritis and limitation of 
motion, without violating the prohibition against 
pyramiding.  The relevant rating criteria are as follows:

Degenerative arthritis established by X-ray findings 
will be
rated on the basis of limitation of motion under the
appropriate diagnostic codes for the specific joint 
or joints
involved (DC 5200 etc.).  When however, the 
limitation of
motion of the specific joint or joints involved is
noncompensable under the appropriate diagnostic 
codes, a
rating of 10 pct is for application for each such 
major joint
or group of minor joints affected by limitation of 
motion, to
be combined, not added under diagnostic code 5003.  
Limitation
of motion must be objectively confirmed by findings 
such as
swelling, muscle spasm, or satisfactory evidence of 
painful
motion.  In the absence of limitation of motion, rate 
as
below:

With X-ray evidence of involvement of 2 or more major 
joints
or 2 or more minor joint groups, with occasional
incapacitating exacerbations..............................................20

With X-ray evidence of involvement of 2 or more major 
joints
or 2 or more minor joint groups..........................................10

Note (1): The 20 pct and 10 pct ratings based on X-
ray
findings, above, will not be combined with ratings 
based on
limitation of motion.

Note (2): The 20 pct and 10 pct ratings based on X-
ray
findings, above, will not be utilized in rating 
conditions
listed under diagnostic codes 5013 to 5024, 
inclusive.

38 C.F.R. § 4.71a, DC 5003, 5010 (emphasis added).  

While the x-ray findings have been somewhat equivocal, 
there appears to evidence of joint space narrowing of the 
knees.  One VA doctor determined that this was evidence of 
arthritis.  Giving the veteran every benefit of the doubt, 
the Board finds the evidence in relative equipoise, and 
concludes that a separate rating of 10 percent for 
evidence of arthritis and limitation of motion is 
warranted for the right and left knee under Diagnostic 
Code 5010-5003.   38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.


ORDER

Entitlement to a rating in excess of 10 percent for 
service-connected right knee disability on the basis of 
instability is denied.

Entitlement to a rating in excess of 10 percent for 
service-connected left knee disability on the basis of 
instability is denied.

Entitlement to a separate rating of 10 percent for 
service-connected right knee arthritis with limitation of 
motion under DC 5010-5003 is granted, subject to the 
applicable criteria governing the payment of monetary 
benefits.

Entitlement to a separate rating of 10 percent for 
service-connected left knee disability on the basis of 
arthritis with limitation of motion under DC 5010-5003 is 
granted, subject to the applicable criteria governing the 
payment of monetary benefits.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

